Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species A: The embodiment of Figures 1-4 regarding having a second active fin has a straight line shape without having spaces in fins in the first direction. 

Species B: The embodiment of Figure 5-7 regarding having the second active fin includes a plurality of second active fins spaced apart from each other in the first direction and wherein each of the plurality of second active fins has a straight line shape.

Species C: The embodiment of Figure 8 regarding having the second active fin includes a plurality of second active fins spaced apart from each other in the first direction, and wherein each of the plurality of second active fins comprises a third straight line extension portion, a fourth straight line extension portion, and a second bent portion between the third and fourth straight line extension portions.

Species D: The embodiment of Figure 9 having a first active fin extending in a first direction on a substrate, the first active fin comprising a first straight line extension portion, a second straight line extension portion, and a first bent portion between the first and second straight line extension portions; a plurality of second active fins extending in the first direction on the substrate, the plurality of second active fins being spaced apart from each other in the first direction; a plurality of third active fins extending in the first direction on the substrate, the plurality of third active fins being spaced apart from each other in the first direction, wherein the plurality of third active fins are not aligned with the plurality of second active fins in a second direction perpendicular to the first direction; a fourth active fin extending in the first direction on the substrate, the fourth active fin comprising a third straight line extension portion, a fourth straight line extension portion, and a second bent portion between the third and fourth straight line extension portions; a first gate structure crossing the first straight line extension portion; a second gate structure crossing the second straight line extension portion and one of the plurality of second active fins; a third gate structure crossing one of the third active fins and the third straight line extension portion; and a fourth gate structure crossing the fourth straight line extension portion and each of the plurality of second active fins includes a fifth straight line extension portion, a sixth straight line extension portion, and a third bent portion between the fifth and sixth straight line extension portions, wherein each of the plurality of third active fins includes a seventh straight line extension portion, an eighth straight line extension portion, and a fourth bent portion between the seventh and eighth straight line extension portions, wherein the second gate structure crosses the third bent portion of one of the plurality of second active fins, and wherein the third gate structure crosses the fourth bent portion of one of the plurality of third active fins.

Species E: The embodiment of Figure 10 having a first active fin extend in the first direction with no bent portion; a plurality of second active fins extending in the first direction on the substrate, the plurality of second active fins being spaced apart from each other in the first direction; a plurality of third active fins extending in the first direction on the substrate, the plurality of third active fins being spaced apart from each other in the first direction, wherein the plurality of third active fins are not aligned with the plurality of second active fins in a second direction perpendicular to the first direction; a fourth active fin extend in the first direction with no bent portion; a first gate structure crossing the first straight line extension portion; a second gate structure crossing the second straight line extension portion and one of the plurality of second active fins; a third gate structure crossing one of the third active fins and the third straight line extension portion; and a fourth gate structure crossing the fourth straight line extension portion and each of the plurality of second active fins includes a fifth straight line extension portion, a sixth straight line extension portion, and a third bent portion between the fifth and sixth straight line extension portions, wherein each of the plurality of third active fins includes a seventh straight line extension portion, an eighth straight line extension portion, and a fourth bent portion between the seventh and eighth straight line extension portions, wherein the second gate structure crosses the third bent portion of one of the plurality of second active fins, and wherein the third gate structure crosses the fourth bent portion of one of the plurality of third active fins.


Species F: The embodiment of Figure 12 having a first active fin extending in a first direction on a substrate, the first active fin comprising a first straight line extension portion, a second straight line extension portion, and a first bent portion between the first and second straight line extension portions; a plurality of second active fins extending in the first direction on the substrate, the plurality of second active fins being spaced apart from each other in the first direction; a plurality of third active fins extending in the first direction on the substrate, the plurality of third active fins being spaced apart from each other in the first direction, wherein the plurality of third active fins are not aligned with the plurality of second active fins in a second direction perpendicular to the first direction; a fourth active fin extending in the first direction on the substrate, the fourth active fin comprising a third straight line extension portion, a fourth straight line extension portion, and a second bent portion between the third and fourth straight line extension portions; a first gate structure crossing the first straight line extension portion; a second gate structure crossing the second straight line extension portion and one of the plurality of second active fins; a third gate structure crossing one of the third active fins and the third straight line extension portion; and a fourth gate structure crossing the fourth straight line extension portion and each of the plurality of second active fins and each of the plurality of third active fins has a straight line shape.

Species G: The embodiment of Figure 13 having a first active fin extending in a first direction on a substrate, the first active fin comprising a first straight line extension portion, a second straight line extension portion, and a first bent portion between the first and second straight line extension portions; a plurality of second active fins extending in the first direction on the substrate, the plurality of second active fins being spaced apart from each other in the first direction; a plurality of third active fins extending in the first direction on the substrate, the plurality of third active fins being spaced apart from each other in the first direction, wherein the plurality of third active fins are not aligned with the plurality of second active fins in a second direction perpendicular to the first direction; a fourth active fin extending in the first direction on the substrate, the fourth active fin comprising a third straight line extension portion, a fourth straight line extension portion, and a second bent portion between the third and fourth straight line extension portions; a first gate structure crossing the first straight line extension portion; a second gate structure crossing the second straight line extension portion and one of the plurality of second active fins; a third gate structure crossing one of the third active fins and the third straight line extension portion; and a fourth gate structure crossing the fourth straight line extension portion and each of the plurality of second active fins includes a fifth straight line extension portion, a sixth straight line extension portion, and a third bent portion between the fifth and sixth straight line extension portions, wherein each of the plurality of third active fins includes a seventh straight line extension portion, an eighth straight line extension portion,

Species H: The embodiment of Figure 14 having a first active fin extending in a first direction on a substrate, a first active fin extend in the first direction with no bent portion; a plurality of second active fins extending in the first direction on the substrate, the plurality of second active fins being spaced apart from each other in the first direction; a plurality of third active fins extending in the first direction on the substrate, the plurality of third active fins being spaced apart from each other in the first direction, wherein the plurality of third active fins are not aligned with the plurality of second active fins in a second direction perpendicular to the first direction; a fourth active fin extending in the first direction on the substrate, a fourth active fin extend in the first direction with no bent portion; a first gate structure crossing the first straight line extension portion; a second gate structure crossing the second straight line extension portion and one of the plurality of second active fins; a third gate structure crossing one of the third active fins and the third straight line extension portion; and a fourth gate structure crossing the fourth straight line extension portion and each of the plurality of second active fins includes a fifth straight line extension portion, a sixth straight line extension portion, and a third bent portion between the fifth and sixth straight line extension portions, wherein each of the plurality of third active fins includes a seventh straight line extension portion, an eighth straight line extension portion,


Species I: The embodiment of Figure 15 regarding having a first active fin extending in a first direction on a substrate, the first active fin comprising a first straight line extension portion, a second straight line extension portion, and an oblique portion connecting the first and second straight line extension portions; a second active fin extending in the first direction on the substrate parallel to the first and second straight line extension portions of the first active fin; and a first gate structure and a second gate structure each extending in a second direction perpendicular to the first direction on the substrate, the first and second gate structures each crossing the first and second active fins, wherein the oblique portion extends in a third direction that is oblique with respect to the first and second directions such that a first distance in the second direction between a first portion of the first active fin between the first and second gate structures and the second active fin is greater than a second distance in the second direction between a second portion of the first active fin not between the first and second gate structures and the second active fin. 

Species J: The embodiment of Figure 16 regarding having a first active fin extending in a first direction on a substrate, the first active fin comprising a first straight line extension portion, a second straight line extension portion, and an oblique portion connecting the first and second straight line extension portions; a plurality of second active fins extending in the first direction on the substrate, the plurality of second active fins being spaced apart from each other in the first direction; a plurality of third active fins extending in the first direction on the substrate, the plurality of third active fins being spaced apart from each other in the first direction, wherein the plurality of third active fins are not aligned with the plurality of second active fins in a second direction perpendicular to the first direction; a fourth active fin extending in the first direction on the substrate, wherein the oblique portion extends in a third direction that is oblique with respect to the first and second directions such that a first distance in the second direction between a first portion of the first active fin between the first and second gate structures and the second active fin is greater than a second distance in the second direction between a second portion of the first active fin not between the first and second gate structures and the second active fin. 

Species K: The embodiment of Figure 17 regarding having first active fin, plurality of  second active fins, plurality of third active fins and for the active fin extend in the first direction with no bent portion; , wherein the plurality of third active fins are not aligned with the plurality of second active fins in a second direction perpendicular to the first direction and first gate structure, second gate structure , third gate structure all have bent portions.


The species are independent or distinct because of the reasons listed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) 
the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Vernon H. Guthrie (919) 854-1400 on 10/28/2019 to request an oral election to the above restriction requirement, but did not result in an election being made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891     


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891